DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:  There is no common inventor in the applications (see MPEP 211.01 II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because there are no positively recited process steps (process comprises one or more adsorbent vessels).  To overcome this rejection, “flowing the mixture to” can be inserted after “comprises” in line 2.  
In line 2 of claim 1, “at least one or more” is redundant and “at least” should be deleted for clarity.
In lines 5-6 of claim 1, the wording is indefinite because it can be interpreted to mean that the shell comprises each of adsorbent, binder, AND the core.  The wording may be changed to “adsorbent comprises an inert core and an adsorbent shell comprising zeolite or carbon, and a binder.”
In line 8 of claim 1, the equation is indefinite because it is not clearly defined in the claim.  The definition from the specification should be inserted in the claim and its components (MTC, Xo and delta P) must also be defined and given units in the claim.
In line 1 of each of claims 2 and 3, it is unclear what is meant by “conventional adsorbents.”
Claim 2 recites the limitation "the bulk separation zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the trace separation zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is indefinite because it contains an improper Markush group.  To overcome this rejection, “consisting essentially of” must be changed to “consisting of.”
Claim 8 is indefinite because it recites the adsorbent can include “one or more” of the list, and also “mixtures thereof,” which mean the same thing.  One should be deleted.  
Claim 8 is also indefinite because claim 1 already recites that the shell must include carbon or zeolite.  Are the adsorbents in claim 8 in addition to those in claim 1?  
Claim 14 is indefinite because “and” in line 3 makes it appear that every one of the group is required.  To overcome this rejection “and” should be changed to “or.”
Claims 18 and 20 are indefinite because they allow for complete replacement of the activated carbon layer, which would fail to further limit claim 1 because they layer is a required part of the process.  The phrase regarding the carbon layer is also unclear and should be deleted.
Claim 19 is indefinite because it is unclear what happened to argon in parent claim 18.
Any claim not specifically addressed is rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2794993 A1 in view of Nakao et al. (7,892,328).
FR ‘993 discloses a core/shell adsorbent particle bed for adsorbing CO2, moisture, hydrocarbons or nitrogen oxides from air in a PSA system, comprising a dense (can be non-porous) core of metal, ceramics or silica, and a shell of zeolite with a 
The instant claims differ from the disclosure of FR ‘993 in that the adsorbent bed includes a layer of activated carbon and that the process is used to remove components from a specified gas mixture from a CO cold box, steam reformer, refinery off gas or a helium-rich natural gas well.  
Nakao et al. ‘328 disclose an H2PSA arrangement for removing CO, nitrogen and argon from a mixed hydrogen stream, comprising adsorbent beds including a layer of activated carbon (4) with layers of zeolite (3a,3b,3c) (see figures, abstract).  It would .
Claims 5, 7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘993 in view of Nakao et al. ‘328 as applied to claim 1 above, and further in view of Le Bot et al. (2018/0264437 A1).
FR ‘993 in view of Nakao et al. ‘328 discloses all of the limitations of the claims except that the core has a preferred volumetric thermal capacity, a preferred binder and content are used, a preferred zeolite is used, and that a preferred carbon sorbent is used in the shell.  
Le Bot et al. ‘437 disclose a composite adsorbent particle for used in PSA gas separation processes, comprising a zeolite or activated carbon shell with 5-25% kaolin or attapulgite clay binder by volume, a dense inert core with a volumetric heat capacity of greater than 2000 KJ/m3/K and 5-90 wt% of the particle (see figure 1b, paragraphs 2, 52-57, 74, 78, 88).  The activated carbon can be derived from wood, pit, shell, coal, peat, etc. (paragraph 133).  The zeolite can be LiLSX (paragraph 149).  LSX zeolite has a Si/Al ratio of 1.0, equivalent to a silica/alumina ratio of 2.0.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl